Citation Nr: 1749344	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral plantar fasciitis.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral plantar fasciitis.

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1991 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was previously before the Board in June 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

In the June 2015 remand, the Board directed that the Veteran be afforded VA examinations to determine the nature and etiology of his claimed bilateral shoulder, back, and neck disabilities as well as whether such disabilities were permanently worsened (aggravated) by his service-connected bilateral plantar fasciitis.

A review of the record shows that the Veteran was afforded the directed examinations in October 2015.  Examination reports were submitted for the shoulders, back, and neck; the examiner also provided a medical opinion that addressed all three service connection claims.  The medical opinion stated it was less likely than not that the Veteran's claimed bilateral shoulder, back, and neck disabilities were incurred in or caused by active service as the Veteran's service treatment records (STRs) were silent for any such issues and the post-service treatment notes of record did not support a nexus between the claimed disabilities and active service.  With regard to secondary service connection, the medical opinion stated that it was less likely as not that the claimed disabilities were aggravated by the Veteran's service-connected bilateral plantar fasciitis disability because there was no medical correlation that would cause plantar fasciitis to aggravate pain in the shoulders, back, or neck.

The Board finds the October 2015 medical opinion to be incomplete.  The examiner did not provide a complete rationale for the opinion provided in that, it does not appear that the examiner fully considered all aspects of the Veteran's bilateral plantar fasciitis and the potential effects such a disability would have on the shoulders, back, and neck.  For example, the Veteran has reported physical impacts to his upper body as well as persistent use of assistive devices to compensate for the functional limitations imposed by his plantar fasciitis.  The examiner did not consider the effect altered body mechanics could have on the Veteran's gait and the development of additional disability.  For that reason, the October 2015 medical opinion is incomplete and cannot serve as the basis for a denial of entitlement to service connection.

The Board finds that the development conducted does not adequately comply with the directives of the June 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the Veteran should be afforded a new VA examination, to specifically include whether the use of crutches or other assistive devices and any altered gait/body mechanics caused or permanently worsened any currently present bilateral shoulder, back, or neck disability.

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) who has not previously examined the Veteran or provided an opinion in this appeal to determine the nature and etiology of any currently present bilateral shoulder, back, and/or neck disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on the examination results and review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present bilateral shoulder, back, and/or neck disability was caused or aggravated by service-connected bilateral plantar fasciitis, to specifically include the use of crutches or other assistive devices and altered gait/body mechanics.

The supporting rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any other development found to be warranted. 

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




